Case 20-10343-LSS Doc 2808 Filed 05/03/21 Page1of1

Justice Laun Selber Silverstein:

never Sal . urch sanctioned the scouts. The

church was i the church is

permanently closed.

It’s been fifty two years | have been dealing with this. | have talked to
counselors over the years. However, now it’s time the Boy Scouts take
responsibility for covering it up all these years. Quit thinking about how you feel

and think how we feel, and what we’ve gone through. Enough already and take
the responsibility for covering up the abuse all these years.

 

 
